IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


YUSEF SIRIUS-EL,                         : No. 33 WM 2015
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
ALLEGHENY COUNTY COURT OF                :
COMMON PLEAS,                            :
                                         :
                   Respondent            :


                                      ORDER



PER CURIAM

      AND NOW, this 2nd day of July, 2015, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus, the Demand for

Dismissal, and the Writ of Discovery are DENIED.